                                                                      Case 2:18-cv-02220-JCM-CWH Document 11 Filed 12/21/18 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Ste. 200
                                                            5    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                            7    Email: jamie.combs@akerman.com
                                                            8    Attorneys for Defendants Bayview Loan
                                                                 Servicing, LLC, Sables, LLC, and The Bank of
                                                            9    New York Mellon fka The Bank of New York as
                                                                 Trustee for the Certificateholders of CWMBS,
                                                            10   Inc., CHL Mortgage Pass-Through Trust 2005-J2,
                                                                 Mortgage Pass-Through Certificates, Series
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   2005-J2
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                 UNITED STATES DISTRICT COURT
AKERMAN LLP




                                                            13
                                                                                                        DISTRICT OF NEVADA
                                                            14

                                                            15   DENNIS TOBLER; CINDI F. TOBLER,                          Case No.: 2:18-cv-2220-JCM-CWH
                                                            16
                                                                                                 Plaintiffs,
                                                            17
                                                                 v.
                                                            18
                                                                 SABLES, LLC, a Nevada limited liability                  STIPULATION AND ORDER
                                                            19   company; BAYVIEW LOAN SERVICING,                         REGARDING MOTION FOR
                                                                 LLC, a Florida limited liability company; THE            TRO/PRELIMINARY INJUNCTION
                                                            20   BANK OF NEW YORK MELLON, a New York                      [ECF NO. 9, 10]
                                                                 corporation; DOES I through X, inclusive; and
                                                            21   ROE ENTITIES XI through XX, inclusive,
                                                            22                                   Defendants.
                                                            23

                                                            24                Defendants Bayview Loan Servicing, LLC (Bayview), The Bank of New York Mellon fka

                                                            25   The Bank of New York as Trustee for the Certificateholders of CWMBS, Inc., CHL Mortgage Pass-

                                                            26   Through Trust 2005-J2, Mortgage Pass-Through Certificates, Series 2005-J2 (BoNYM)1, and

                                                            27   Sables, LLC, and Plaintiffs Dennis and Cindi Tobler, stipulate that the motion for temporary

                                                            28
                                                                 1
                                                                     Improperly named in the complaint only as The Bank of New York Mellon.
                                                                 47350017;1
                                                                     Case 2:18-cv-02220-JCM-CWH Document 11 Filed 12/21/18 Page 2 of 2




                                                            1    restraining order/preliminary injunction, ECF Nos. 9, 10, no longer needs to be heard on an

                                                            2    emergency basis.

                                                            3                 Bayview is continuing the foreclosure sale approximately 45 days.2 Therefore, the parties

                                                            4    agree that Plaintiff's motion for TRO/Preliminary Injunction can be briefed in the ordinary course

                                                            5    pursuant to LR 7-2, to be heard before the continued foreclosure sale.

                                                            6                 DATED this 21st day of December, 2018

                                                            7
                                                                 AKERMAN LLP                                            HAROLD P. GEWERTER, ESQ. LTD.
                                                            8
                                                                 /s/ Jamie K. Combs________                             /s/ D. Bryce Finley_____________
                                                            9    DARREN BRENNER, ESQ.                                   HAROLD P. GEWERTER, ESQ.
                                                                 Nevada Bar No. 8276                                    Nevada Bar No. 499
                                                            10   NATALIE L. WINSLOW, ESQ.                               D. BRYCE FINLEY, ESQ.
                                                                 Nevada Bar No. 12125
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                                        Nevada Bar No. 9310
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088                                   1212 S. Casino Blvd.
                      LAS VEGAS, NEVADA 89134




                                                            12   1635 Village Center Circle, Suite 200                  Las Vegas, NV 89103
AKERMAN LLP




                                                                 Las Vegas, NV 89134
                                                            13                                                          Attorneys for Dennis and Cindi Tobler
                                                                 Attorneys for Defendants Bayview
                                                            14   Loan Servicing, LLC, Sables, LLC,
                                                                 and The Bank of New York Mellon,
                                                            15   fka The Bank of New York, as Trustee
                                                                 for the Certificateholders of CWMBS,
                                                            16   Inc., CHL Mortgage Pass-Through
                                                                 Trust 2005-J2, Mortgage Pass-
                                                            17   Trhough Certificates, Series 2005-J2
                                                            18

                                                            19                                                    ORDER
                                                            20
                                                                                                                         IT IS SO ORDERED.
                                                            21
                                                                                                                         ______________________________________
                                                            22                                                           UNITED STATES DISTRICT JUDGE
                                                            23                                                                   December 26, 2018
                                                                                                                         DATED:_______________________________
                                                            24

                                                            25

                                                            26

                                                            27
                                                                 2
                                                                  Counsel for Bayview has not yet received the continued sale date, but estimates that it will be set near the
                                                            28   beginning of February 2019.
                                                                                                                    2
                                                                 47350017;1
